DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al (US 20100265867 A1) in view of Lindskog et al (US 20090207771 A1).

Regarding claim 1, Becker ‘867 discloses a networking device (fig. 1, fig. 6 to fig. 8, E-MPBS-SC 101 coupled to E-MBMS  GW 102 transmitting starting message to eNBs located in the MBSFN area and then to the UEs located below the eNBs, section 0014, 0023-0025), comprising: a processor (fig. 1 fig. 6 to fig. 7, see, E-MBMS/proxy gateway with processor, section 0102-0103, 0164-0170);  wherein: the processor (fig. 1 fig. 6 to fig. 7, see, E-MBMS/proxy gateway with processor, section 0102-0103, 0164-0170) is configured to provide data (see, service request triggering  the distribution of the control signaling and MBMS service data to potential service recipients, section 0070-0071, 0024-0027, 0124-0129) for a service to a plurality of user equipment (UE) (see, the eNB which broadcast notification of services to identify  UEs of interest, the initial notification regarding services is from the MBMS 0022, 0023-0025, 0027) wherein the data includes multimedia broadcast/multicast services (MBMS) data (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027);  the processor is further configured to send data (See, service request message in relation to MBSM notification, the message is received then transmitted by the base station to the other network element, section 0120-0121, 0123-0124, 0125) relating to the service using Internet Protocol (IP) multicast (section 0019, 0025, 0065-IP multicast address of the service for broadcast/multicast by a plurality of base stations (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027);  and the processor is still further configured to send data relating to the service using  to at least one base station for communication to at least one UE of the plurality of UEs (see, service request triggering  the distribution of the control signaling and MBMS service to potential service recipients, section 0070-0071, 0024-0027, 0124-0129).

 Becker ‘867 discloses all the claim limitations in the above rejection but fail to explicitly teach: the processor is still further configured to send data relating to the service using IP unicast to at least one base station for communication to at least one UE of the plurality of UEs.
However, Lindskog et al (US 2009/0207771 A1) from a same field of endeavor discloses: the processor is still further configured to send data relating to the service using IP unicast to at least one base station for communication to at least one UE of the plurality of UEs  (see, unicast retransmission based on feedback from one of the UEs, section 0083-0084, 0126, 0070-unicast address and network is packet-based, hence it is IP-based network noted: the eNodeB fails to receive an ACK from UE 3 while receiving an ACK from UE1 and UE2).
In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement the unicast/multicast retransmission as taught by Lindskog '771 into the system/method for management of session control signaling for multicast/broadcast services of Becker '867.  The motivation would have been to provide transmission reliability in relation to retransmission of the MBMS message.

  
 
Regarding claim 4, Becker ‘867 as modified by Lindskog discloses the network device of claim 1 wherein the network device is a server (see, eBMS-SC for E-UTRAN/E-MBMS GW which comprises control plane functions, section 0014-0016, the eMB-SC as the entry point of the source for content provider e-MBMS transmissions, section 0012, Lindskog, section 0102-0104-mulicast servers coupled to media center).
  
	Regarding claim 5, Becker ‘867 discloses the network device of claim 1 further comprising an interface (fig. 1 fig. 6 to fig. 7, see, E-MBMS/proxy gateway with processor, section 0102-0103), where the processor sends the data relating to the service using the interface (see, service request message in relation to MBSM notification, the message is received then transmitted by the base station to the other network element, section 0120-0121, 0123-0124, 0125),. 
 
	Regarding claim 6, Becker ‘867 discloses a method performed by a networking device (fig. 1, fig. 6 to fig. 8, E-MPBS-SC 101 coupled to E-MBMS  GW 102 transmitting starting message to eNBs located in the MBSFN area and then to the UEs located below the eNBs, section 0014, 0023-0025), the method comprising: providing data for a service (see, service request triggering  the distribution of the control signaling and MBMS service data to potential service recipients, section 0070-0071, 0024-0027, 0124-0129) to a plurality of user equipment (UE) (see, the eNB which broadcast notification of services to identify UEs of interest, the initial notification regarding services is from the MBMS 0022, 0023-0025, 0027) wherein the data includes multimedia broadcast/multicast services (MBMS) data (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027);  sending data relating to the service using Internet Protocol (IP) (section 0019, 0025, 0065-IP multicast address of the service multicast for broadcast/multicast (See, service request message in relation to MBMS notification, the message is received then transmitted by the base station to the other network element, section 0120-0121, 0123-0124, 0125)  by a plurality of base stations (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027);  and sending data relating to the service using IP to at least one base station for communication to at least one UE of the plurality of UEs (see, service request triggering  the distribution of the control signaling and MBMS service to potential service recipients, section 0070-0071, 0024-0027, 0124-0129).

	Becker ‘867 discloses all the claim limitations in the above rejection but fail to explicitly teach: and using IP unicast.
However, Lindskog et al (US 2009/0207771 A1) from a same field of endeavor discloses: using IP unicast  (see, unicast retransmission based on feedback from one of the UEs, section 0083-0084, 0126, 0070-unicast address and network is packet-based, hence it is IP-based network noted: the eNodeB fails to receive an ACK from UE 3 while receiving an ACK from UE1 and UE2).
In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement the unicast/multicast retransmission as taught by Lindskog '771 into the system/method for management of session control signaling for multicast/broadcast services of Becker '867.  The motivation would have been to provide transmission reliability in relation to retransmission of the MBMS message.
   
Regarding claim 9, Becker ‘867 as modified by Lindskog discloses the method of claim 6 wherein the network device is a server(see, eBMS-SC for E-UTRAN/E-MBMS GW which comprises control plane functions, section 0014-0016, the eMB-SC as the entry point of the source for content provider e-MBMS transmissions, section 0012, Lindskog, section 0102-0104-mulicast servers coupled to media center).

Regarding claim 10, Becker ‘867 discloses a least one non-transient computer readable medium  (see, computer readable medium that stores instructions executed by a processor, section 0078, 0105, 0248) containing program instructions for causing at least one processor (see, computer readable medium that stores instructions executed by a processor, section 0078, 0105) to perform a method of: provide data for a service (see, service request triggering  the distribution of the control signaling and MBMS service data to potential service recipients, section 0070-0071, 0024-0027, 0124-0129) to a plurality of user equipment (UE) (see, the eNB which broadcast notification of services to identify  UEs of interest, the initial notification regarding services is from the MBMS 0022, 0023-0025, 0027), wherein the data (see, MBMS service announcement related to contents of the MBMS service, section 0023) includes multimedia broadcast/multicast services (MBMS) data (See, service request message in relation to MBMS notification, the message is received then transmitted by the base station to the other network element, section 0120-0121, 0123-0124, 0125);  send data relating to the service using Internet Protocol (IP) multicast for broadcast/multicast (section 0019, 0025, 0065, 0125-IP multicast address of the service) by a plurality of base stations (see, MBMS stat session notification message sent by the E-MBMS to the eNodeBs to join the E-MPBS service data transmission in the MBSFN area of the radio cells, section 0024-0027) and send data relating to the service using IP to at least one base station for communication to at least one UE of the plurality of UEs (see, service request triggering  the distribution of the control signaling and MBMS service to potential service recipients, section 0070-0071, 0024-0027, 0124-0129).
.


However, Lindskog et al (US 2009/0207771 A1) from a same field of endeavor discloses: using IP unicast (see, unicast retransmission based on feedback from one of the UEs, section 0083-0084, 0126, 0070-unicast address and network is packet-based, hence it is IP-based network noted: the eNodeB fails to receive an ACK from UE 3 while receiving an ACK from UE1 and UE2).
In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement the unicast/multicast retransmission as taught by Lindskog '771 into the system/method for management of session control signaling for multicast/broadcast services of Becker '867.  The motivation would have been to provide transmission reliability in relation to retransmission of the MBMS message.

	
 Claims 2-3, 7-8, 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al (US 20100265867 A1) in view of Lindskog et al (US 20090207771 A1) as applied to claims 1, 6, 10 above, and further in view of Pichma et al (US 2008/0285497 A1).

	The combination of Becker ‘867 and Lindskog ‘771 discloses the network device, wherein the network device uses a multicast IP address  and unicast address (see, multicast address of the service, and interface for receiving and transmitting has address, section 0025, Becker, (Lindskog ‘771, noted: by virtue of the unicast transmission to one of the UE, there implies an address and interface to receive the retransmission data, section 0083-0084, 0046) but fails to explicitly teach: Regarding claims 2, 7, 11, and multicast port and a unicast port.
	Regarding claims 3, 8,12, the network device, wherein the processor is further configured to send MBMS data via User Datagram Protocol (UDP).

	However, Pichma et al (US 2008/0285497 A1) from a similar field of endeavor discloses: Regarding claims 2, 7, 11, and multicast port (see, CID of the multicast channel/MBS-CID and MBS-CID to IP, section 0072-0073, 0069-0070, IP address of the MBMS IP stream) and a unicast  port (see CID to IP@UDP port mapping, section 0072-0073).
	In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement method and apparatus for mapping and extracting of MBS channels based on UDP port and channel identifier (CID) as taught by Pichma ‘497 into the combined MBMS method and system of Becker ‘867 and Lindskog ‘771.  The motivation would have been to provide stream selection based on extracted session description (section 0076-0077).
	
	However, Pichma et al (US 2008/0285497 A1) from a similar field of endeavor discloses: Regarding claims 3, 8, 12, the network device, wherein the processor is further configured to send MBMS data via User Datagram Protocol (UDP) (fig. 2, see, processor coupled to the transceiver 30 in the base station, section 0061-0062, see, multicast broadcast streams transmitted via UDP to the MS, section 0070, 0072, 0074).
	In view of the above, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to implement method and apparatus for mapping and extracting of MBS channels based on UDP port and channel identifier (CID) as taught by Pichma ‘497 into the combined MBMS method and system of Becker ‘867 and Lindskog ‘771.  The motivation would have been to provide stream selection based on extracted session description (section 0076-0077).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dang et al (US 2007/0230351 A1) discloses MBMS method, system and apparatus for providing MBS service to a UE in an MBS zone (section 0017-0130+).
	
	Kim et al (US 2005/0249142 A1) discloses providing MBMS service in MBMS zone, wherein the MBMS zone is identified by an identifier (section 0029, 0040, 0043), retransmits of request for the broadcast information upon a zone change (section 0030), and unicast transmission (section 0035).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473